Exhibit 10.24.1 [Fairfield, CA] [Hillsborough, NJ] [Manahawkin, NJ] [Ocoee, FL] [Ontario, CA] [Port Orange, FL] [Torrington, CT] [Voorhees, NJ] [Westminster, MD] [Woodbridge, VA] AMENDED AND RESTATED MASTER LEASE among HEALTH CARE PROPERTY INVESTORS, INC., and WESTMINSTER HCP, LLC as their interests may appear, as Lessor AND LH ASSISTED LIVING, LLC, SUMMERVILLE AT COBBCO, INC., SUMMERVILLE AT HILLSBOROUGH, L.L.C., SUMMERVILLE AT OCOEE, INC., SUMMERVILLE AT PORT ORANGE, INC., SUMMERVILLE AT PRINCE WILLIAM, INC., SUMMERVILLE AT STAFFORD, L.L.C., SUMMERVILLE AT VOORHEES, L.L.C., AND SUMMERVILLE AT WESTMINSTER, INC. collectively, as Lessee Dated as of April 20, 2005 TABLE OF CONTENTS Page ARTICLEI. 1 1.1 Leased Property; Term 1 ARTICLE II. 2 2.1 Definitions 2 ARTICLE III 18 3.1 Rent 18 3.2 Additional Charges 19 3.3 Late Payment of Rent 19 3.4 Net Lease 21 3.5 Separate Account 21 ARTICLE IV. 21 4.1 Impositions 21 4.2 Utilities 22 4.3 Insurance 22 4.4 Impound Account 22 4.5 Tax Service 22 ARTICLE V. 23 5.1 No Termination, Abatement, etc 23 5.2 Termination with Respect to Fewer than All of the Facilities 23 5.3 Abatement Procedures 23 ARTICLE VI. 24 6.1 Ownership of the Leased Property 24 6.2 Personal Property 24 6.3 Transfer of Personal Property and Capital Additions to Lessor 24 ARTICLE VII. 24 7.1 Condition of the Leased Property 24 7.2 Use of the Leased Property 25 7.3 Lessor to Grant Easements, etc 26 7.4 Preservation of Facility Value 26 i ARTICLE VIII. 27 8.1 Compliance with Legal and Insurance Requirements, Instruments, etc. 27 ARTICLE IX. 27 9.1 Maintenance and Repair 27 9.2 Encroachments, Restrictions, Mineral Leases, etc 28 9.3 Capital Projects 29 9.4 Inspections; Due Diligence Fee 30 ARTICLE X 31 10.1 Construction of Capital Additions to the Leased Property 31 ARTICLE XI. 31 11.1 Liens 31 ARTICLE XII. 31 12.1 Permitted Contests 31 ARTICLE XIII 32 13.1 General Insurance Requirements 32 13.2 Replacement Cost 33 13.2 Replacement Cost 33 13.3 Additional Insurance 33 13.4 Waiver of Subrogation 34 13.5 Policy Requirements 34 13.6 Increase in Limits 34 13.7 Blanket Policies and Policies Covering Muliple Locations 34 13.8 No Separate Insurance 34 ARTICLE XIV 35 14.1 Insurance Proceeds 35 14.2 Insured Casualty 35 14.3 Uninsured Casualty 36 14.4 No Abatement of Rent 36 14.5 Waiver 37 ARTICLE XIV 37 15.1 Condemnation 37 ii ARTICLE XVI 38 16.1 Events of Default 38 16.2 Certain Remedies 40 16.3 Damages 41 16.4 Receiver 42 16.5 Lessee's Obligation to Purchase 42 16.6 Waiver 42 16.7 Application of Funds 42 16.8 Facility Operating Deficiencies 42 16.9 Lessor's Right of Appraisal 44 16.10 Lessor's Security Interest 44 ARTICLE XVII. 45 17.1 Lessor's Right to Cure Lessee's Default 45 ARTICLE XVIII. 46 18.1 Purchase of the Leased Property; Rights of Lessee Prior to Closing. 46 ARTICLE XIX 47 19.1 Renewal Terms 47 19.2 Lessor's Rights of Renewal and Early Termination 47 ARTICLE XX 48 20.1 Holding Over 48 ARTICLE XXI 48 21.1 Letters of Credit 48 21.2 Times for Obtaining Letters of Credit 49 21.3 Amounts for Letters of Credit 49 21.4 Uses of Letters of Credit 49 ARTICLE XXII. 50 22.1 Risk of Loss 50 ARTICLE XXIII. 50 23.1 General Indemnification 50 iii ARTICLE XXIV 51 24.1 Transfers. 51 ARTICLE XXV. 60 25.1 Officer's Certificates and Financial Statements 60 ARTICLE XXVI 62 26.1 Lessor's Right to Inspect and Show the Leased Property 62 ARTICLE XXVII. 62 27.1 No Waiver 62 ARTICLE XXVIII 62 28.1 Remedies Cumulative 62 ARTICLE XXIX 63 29.1 Acceptance of Surrender 63 ARTICLE XXX 63 30.1 No Merger 63 ARTICLE XXXI 63 31.1 Conveyance by Lessor 63 31.2 New Lease 63 ARTICLE XXXII 65 32.1 Quiet Enjoyment 65 ARTICLE XXXIII 65 33.1 Notices 65 ARTICLE XXXIV 66 34.1 Appraiser 66 ARTICLE XXXV 66 35.1 Lessee’s Option to Purchase the Leased Property 66 35.2 Defaults 67 35.3 Escrow Provisions 69 35.4 Assurances 70 iv ARTICLE XXXVI 70 36.1 Lessor May Grant Liens 70 36.2 Attornment 71 ARTICLE XXXVII. 71 37.1 Hazardous Substances 71 37.2 Notices 71 37.3 Remediation 71 37.4 Indemnity 72 37.5 Environmental Inspection 73 ARTICLE XXXVIII. 73 38.1 Memorandum of Lease 73 ARTICLE XXXIX 73 39.1 Sale of Assets 73 ARTICLE XL 74 40.1 Subdivision 74 ARTICLE XLI 74 41.1 Authority 74 ARTICLE XLII 74 42.1 Attorneys' Fee 74 ARTICLE XLIII. 75 43.1 Brokers 75 ARTICLE XLIV. 75 44.1 Submission to Arbitration 75 ARTICLE XLV 76 45.1 Miscellaneous 76 ARTICLE XLVI. 81 46.1 Restatement of Original Leases 81 46.2 Original Guaranties 82 v ARTICLE XLVII 82 47.1 Provisions Relating to Master Lease 82 47.2 Treatment of Lease 82 ARTICLE XLVIII. 82 48.1 Radon Gas. Radon is a naturally occurring radioactive gas that, when it has accumulated in a building in sufficient quantities, may present health risks to persons who are exposed to it over time. Levels of radon that exceed federal and state guidelines have been found in buildings in Florida. Additional information regarding radon and radon testing may be obtained from your county public health unit 82 Exhibits: Exhibit A Legal Description of the Land Exhibit B List of Lessor's Personal Property Exhibit C Description of Facilities and Certain Material Terms Exhibit D Form of Letter of Credit Exhibit E [Intentionally Omitted] Exhibit F Original Leases vi AMENDED AND RESTATED MASTER LEASE THIS AMENDED AND RESTATED MASTER LEASE ("Lease") is dated as of the 20th day of April, 2005 (the "Restatement Date"), and is among HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation, and WESTMINSTER HCP, LLC, a Delaware limited liability company (as their interests may appear, "Lessor") and LH ASSISTED LIVING, LLC, a Delaware limited liability company, SUMMERVILLE AT COBBCO, INC., a California corporation, SUMMERVILLE AT HILLSBOROUGH, L.L.C., a New Jersey limited liability company, SUMMERVILLE AT OCOEE, INC., a Delaware corporation, SUMMERVILLE AT PORT ORANGE, INC., a Delaware corporation, SUMMERVILLE AT PRINCE WILLIAM, INC., a Delaware corporation, SUMMERVILLE AT STAFFORD, L.L.C., a New Jersey limited liability company, SUMMERVILLE AT VOORHEES, L.L.C., a New Jersey limited liability company, and SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation (collectively, and jointly and severally, "Lessee"). ARTICLE I. 1.1Leased Property; Term Upon and subject to the terms and conditions hereinafter set forth, Lessor leases to Lessee and Lessee leases from Lessor all of Lessor's rights and interests in and to the following with respect to each Facility (as defined below) (collectively the "Leased Property"): (a)the real property or properties described in Exhibit A attached hereto (collectively, the "Land"); (b)all buildings, structures, Fixtures (as hereinafter defined) and other improvements of every kind now or hereafter located on the Land including, alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and off-site to the extent Lessor has obtained any interest in the same), parking areas and roadways appurtenant to such buildings and structures and Capital Additions funded by Lessor of each such Facility (collectively, the "Leased Improvements"); (c)all easements, rights and appurtenances relating to the Land and the Leased Improvements (collectively, the "Related Rights"); (d)all equipment, machinery, fixtures, and other items of real and/or personal property, including all components thereof, now and hereafter located in, on or used in connection with and permanently affixed to or incorporated into the Leased Improvements, including all furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting, ventilating, refrigerating, incineration, air and water pollution control, waste disposal, air-cooling and air-conditioning systems, apparatus, sprinkler systems, fire and theft protection equipment, and built-in oxygen and vacuum systems, all of which, to the greatest extent permitted by law, are hereby deemed to constitute real estate, together with all replacements, modifications, alterations and additions thereto (collectively, the "Fixtures"); and 1 (e)the machinery, equipment, furniture and other personal property described on Exhibit B attached hereto, together with all replacements and substitutes therefor (collectively, "Lessor's Personal Property"). SUBJECT, HOWEVER, to the easements, encumbrances, covenants, conditions and restrictions and other matters which affect the Leased Property of each Facility as of (a) with respect to the Group 1 Facilities and Group 2 Facilities, the Original Lease Commencement Date and (b) with respect to the Group 3 Facilities, the Restatement Date, with respect to each portion of the Leased Property of such Facility or which are created thereafter as permitted under the Original Leases or hereunder to have and to hold for (1) a fixed term with respect to each Facility (with respect to each Facility, the "Fixed Term") commencing on the Restatement Date and ending at 11:59 p.m. Los Angeles time on the applicable Expiration Date (as defined below), and (2) the Extended Terms provided for in Article XIX unless this Lease is earlier terminated as hereinafter provided. ARTICLE II. 2.1Definitions. For all purposes of this Lease, except as otherwise expressly provided or unless the context otherwise requires, (i) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (ii) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP as at the time applicable; (iii) all references in this Lease to designated "Articles," "Sections" and other subdivisions are to the designated Articles, Sections and other subdivisions of this Lease; (iv) the word "including" shall have the same meaning as the phrase "including, without limitation," and other similar phrases; and (v) the words "herein," "hereof' and "hereunder" and other similar words refer to this Lease as a whole and not to any particular Article, Section or other subdivision: Additional Charges: As defined in Article III. Affiliate: Any Person which, directly or indirectly (including through one or more intermediaries), controls or is controlled by or is under common control with any other Person, including any Subsidiary of a Person. For purposes of this definition, the definition of "Controlling Person" below, and Article XXIV below, the term "control" (including the correlative meanings of the terms "controlled by" and "under common control with"), as used with respect to any Person, shall mean the possession, directly or indirectly (including through one or more intermediaries), of the power to direct or cause the direction of the management and policies of such Person, through the ownership of voting securities, partnership interests or other equity interests. Without limiting the generality of the foregoing, when used with respect to any corporation, the term "Affiliate" shall also include (i) any Person which owns, directly or indirectly (including through one or more intermediaries), Fifty Percent (50%) or more of any class of voting security or equity interests of such corporation, (ii) any Subsidiary of such corporation and (iii) any Subsidiary of a Person described in clause (i). Allocated Initial Investment: With respect to each Facility, the "Allocated Initial Investment" allocated to such Facility as set forth on Exhibit C attached hereto. 2 Allocated Minimum Rent: With respect to each Facility, the amount of Minimum Rent allocated to such Facility as set forth on Exhibit C attached hereto (subject to increase as set forth in Article III). Allocated Value: As defined in the definition of Transfer Consideration in this Article II and as further determined in accordance with the appraisal procedures set forth in Article XXXIV. Annual Minimum Capital Project Amount: With respect to each Group 3 Facility, during each Lease Year with respect to such Group 3 Facility, the following amounts: (i)With respect to the Hillsborough Facility, Thirty Thousand Eight Hundred Dollars ($30,800.00). (ii)With respect to the Manahawkin Facility, Thirty Thousand Eight Hundred Dollars ($30,800.00). (iii)With respect to the Ocoee Facility, Thirty-Four Thousand Dollars ($34,000.00). (iv)With respect to the Port Orange Facility, Thirty-Four Thousand Dollars ($34,000.00). (v)With respect to the Torrington Facility, Twenty-Seven Thousand Two Hundred Dollars ($27,200.00). Notwithstanding the foregoing, Lessor and Lessee acknowledge that the initial Annual Minimum Capital Project Amount for each Group 3 Facility represents an amount equal to (A) the number of licensed units located at such Group 3 Facility times (B) Four Hundred Dollars ($400.00). In the event that the number of licensed units for any Group 3 Facility is increased or decreased in accordance with the terms of this Lease, the Allocated Minimum Capital Project Amount for such Group 3 Facility shall be increased, or decreased, as applicable, by an amount equal to (1) the number of such licensed units increased or decreased at such Group 3 Facility times (2) Four Hundred Dollars ($400.00). Annual Minimum Capital Project Amount Overage: With respect to each Group 3 Facility for any Lease Year, an amount equal to (i) the sum of (a) the Capital Project Costs incurred and paid by Lessee in funding Capital Projects for each Group 3 Facility in the immediately preceding two (2) Lease Years and for which Lessor has received paid invoices, receipts or other commercially reasonable evidence or supporting information as is customary to evidence such expenditures, verifying the cost and payment of funding such Capital Projects, and an Officer's Certificate certifying that the applicable item(s) of Capital Projects have been completed, less (b) the amounts disbursed by Lessor to Lessee from any Replacement Reserve on account of such Capital Projects to such Group 3 Facility in accordance with the terms of Section 9.3.1, in excess of (ii) the Annual Minimum Capital Project Amount for such Group 3 Facility for such prior two (2) Lease Year period. Appraiser: As defined in Article XXXIV. 3 Appreciation Amount: With respect to any Group 1 Facility, the Fair Market Value of such Facility less the Minimum Repurchase Price for such Facility. Award: All compensation, sums or anything of value awarded, paid or received on a total or partial Condemnation. Bankruptcy Code: The United Stated Bankruptcy Code (11 U.S.C. § 101 et seq.), and any successor statute or legislation thereto. Base Period: The period commencing on that date which is eighteen (18) months prior to the date any appraisal of any Facility is made pursuant to the provisions of Article XXXIV and ending on the date which is six (6) months prior to the date any such appraisal of such Facility is made. BLS: Bureau of Labor Statistics, U.S. Department of Labor. Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which national banks in the City of New York, New York are authorized, or obligated, by law or executive order, to close. Capital Additions: With respect to any Facility, one or more new buildings, or one or more additional structures annexed to any portion of any of the Leased Improvements of such Facility, or the material expansion of existing improvements, which are constructed on any parcel or portion of the Land of such Facility, during the Term, including construction of a new wing or new story, or the renovation of existing improvements on the Leased Property of such Facility in order to provide a functionally new facility needed to provide services not previously offered in such Facility. Capital Addition Costs: The costs of any Capital Addition made to the Leased Property whether paid for by Lessee or Lessor, including (i) all permit fees and other costs imposed by any governmental authority, the cost of site preparation, the cost of construction including materials and labor, the cost of supervision and related design, engineering and architectural services, the cost of any fixtures, and if and to the extent approved by Lessor, the cost of construction financing; (ii) fees paid to obtain necessary licenses and certificates; (iii) if and to the extent approved by Lessor in writing and in advance, the cost of any land contiguous to the Leased Property which is to become a part of the Leased Property purchased for the purpose of placing thereon the Capital Addition or any portion thereof or for providing means of access thereto, or parking facilities therefor, including the cost of surveying the same; (iv) the cost of insurance, real estate taxes, water and sewage charges and other carrying charges for such Capital Addition during construction; (v) the cost of title insurance; (vi) reasonable fees and expenses of legal counsel; (vii) filing, registration and recording taxes and fees; (viii) documentary stamp and similar taxes; and (ix) all reasonable costs and expenses of Lessor and any Person which has committed to finance the Capital Addition, including (a) the reasonable fees and expenses of their respective legal counsel; (b) printing expenses; (c) filing, registration and recording taxes and fees; (d) documentary stamp and similar taxes; (e) title insurance charges and appraisal fees; (f) rating agency fees; and (g) commitment fees charged by any Person advancing or offering to advance any portion of the financing for such Capital Addition. 4 Capital Project: Repairs and replacements to the Leased Property, or any portion thereof, which are categorized under GAAP as a capital expense and not as an operating expense; provided, however, that in no event shall the term "Capital Project" be deemed to include any Capital Additions. Capital Project Costs: All out-of-pocket costs reasonably incurred by Lessee in connection with a Capital Project, excluding, however, any amounts that are financed by Lessee and secured by a lien on the Personal Property relating thereto. Cash Flow: With respect to each Facility, the net income from such Facility, determined on the basis of GAAP applied on a consistent basis, plus the sum of (i) depreciation and amortization expense; plus (ii) Allocated Minimum Rent payable hereunder for such Facility; plus (iii) management fees for such Facility; less the sum of (y) a management fee allowance of Five Percent (5%) of Gross Revenues for such Facility during the corresponding period plus (z) an annual Two Hundred Dollar ($200) per unit reserve for maintenance and other contingent expenses for such Facility, pro-rated for the corresponding period. Cash Flow Coverage: With respect to each Facility, for any period, calculated as of the last day of the period, the ratio of Cash Flow for such Facility attributable to such period to the total Allocated Minimum Rent payable for such period under this Lease. Close of Escrow: As defined in Article )00(V. Code: The Internal Revenue Code of 1986, as amended. Commercial Occupancy Arrangement: Any commercial (as opposed to resident or patient) Occupancy Arrangement. Collateral: As defined in Section 16.10.1. Condemnation: The exercise of any governmental power, whether by legal proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by Lessor to any Condemnor, either under threat of condemnation or while legal proceedings for condemnation are pending. Condemnor: Any public or quasi-public authority, or private corporation or individual, having the power of Condemnation. Consolidated Financials: For any fiscal year or other accounting period for any Person and its consolidated Subsidiaries, statements of earnings and retained earnings and of changes in financial position for such period and for the period from the beginning of the respective fiscal year to the end of such period and the related balance sheet as at the end of such period, together with the notes thereto, all in reasonable detail and setting forth in comparative form the corresponding figures for the corresponding period in the preceding fiscal year, and prepared in accordance with GAAP. 5 Consolidated Net Worth: At any time, the sum of the following for any Person and its consolidated Subsidiaries, on a consolidated basis determined in accordance with GAAP: (i)the amount of capital or stated capital (after deducting the cost of any shares held in its treasury), plus (ii)the amount of capital surplus and retained earnings (or, in the case of a capital surplus or retained earnings deficit, minus the amount of such deficit), minus (iii)the sum of the following (without duplication of deductions in respect of items already deducted in arriving at surplus and retained earnings): (a) unamortized debt discount and expense; and (b) any write-up in book value of assets resulting from a revaluation thereof subsequent to the most recent Consolidated Financials prior to the date hereof, excluding, however, any (i) net write-up in value of foreign currency in accordance with GAAP, (ii) write-up resulting from a reversal of a reserve for bad debts or depreciation, and (iii) write-up resulting from a change in methods of accounting for inventory. Controlling Person: Any (i) Person(s) which, directly or indirectly (including through one or more intermediaries), controls Lessee and would be deemed an Affiliate of Lessee, including any partners, shareholders, principals, members, trustees and/or beneficiaries of any such Person(s) to the extent the same control Lessee and would be deemed an Affiliate of Lessee, and (ii) Person(s) which controls, directly or indirectly (including through one or more intermediaries), any other Controlling Person(s) and which would be deemed an Affiliate of any such Controlling Person(s). Cost of Living Index: The Consumer Price Index for All Urban Consumers, U.S. City Average (1982-1984 100), published by the BLS, or such other renamed index. If the BLS changes the publication frequency of the Cost of Living Index so that a Cost of Living Index is not available to make a cost-of-living adjustment as specified herein, the cost-of-living adjustment shall be based on the percentage difference between the Cost of Living Index for the closest preceding month for which a Cost of Living Index is available and the Cost of Living Index for the comparison month as required by this Lease. If the BLS changes the base reference period for the Cost of Living Index from 1982-84 100, the cost-of-living adjustment shall be determined with the use of such conversion formula or table as may be published by the BLS. If the BLS otherwise substantially revises, or ceases publication of the Cost of Living Index, then a substitute index for determining cost-of-living adjustments, issued by the BLS or by a reliable governmental or other nonpartisan publication, shall be reasonably selected by Lessor. County: The County or Township in which the Leased Property is located. CPI Increase: The percentage increase, if any, in (i) the Cost of Living Index published for the month which is two (2) months prior to the commencement of the applicable Lease Year, over (ii) the Cost of Living Index published for the month which is fourteen (14) months prior to the commencement of the applicable Lease Year. Date of Taking: The date the Condemnor has the right to possession of the property being condemned. 6 Deeds: As defined in the Group 3 Facility Contract of Acquisition. Environmental Costs: As defined in Article XXXVII. Environmental Laws: Environmental Laws shall mean any and all federal, state, municipal and local laws, statutes, ordinances, rules, regulations, guidances, policies, orders, decrees, judgments, whether statutory or common law, as amended from time to time, now or hereafter in effect, or promulgated, pertaining to the environment, public health and safety and industrial hygiene, including the use, generation, manufacture, production, storage, release, discharge, disposal, handling, treatment, removal, decontamination, clean-up, transportation or regulation of any Hazardous Substance, including the Clean Air Act, the Clean Water Act, the Toxic Substances Control Act, the Comprehensive Environmental Response Compensation and Liability Act, the Resource Conservation and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe Drinking Water Act and the Occupational Safety and Health Act. Escrow: As defined in Article XXXV. Escrow Holder: As defined in Article XXXV. Event of Default: As defined in Article XVI. Expiration Date: With respect to each Facility, the expiration date set forth on Exhibit C attached hereto. Extended Term(s): With respect to each Facility, as defined in Article XIX and set forth on Exhibit C attached hereto. Facility: Each facility being (and to be) operated or proposed to be operated on, the Leased Property and any Capital Additions, as more particularly described on Exhibit Cattached hereto. Facility Mortgage: As defined in Article XIII. Facility Mortgagee: As defined in Article XIII. Facility Operating Deficiency: A deficiency in the conduct of the operation of any Facility which, in the reasonable determination of Lessor, if not corrected within a reasonable time, would have the likely effect of jeopardizing such Facility's licensure or certification under government reimbursement programs. Fair Market Rental: (a)With respect to the Group 1 Facilities, the higher of the following (including any appropriate periodic escalations therein) determined in accordance with the appraisal procedures set forth in Article XXXIV and this definition: (i) the fair market rental value of the Leased Property and all Capital Additions of such Facility, or applicable portion(s) thereof, based upon the greater of (A) the Minimum Repurchase Price for such Facility and (B) Lessor's Shared Appreciation Purchase Price for such Facility, multiplied by the then current lease rate available in the open market for sale-leaseback transactions of similar facilities, and (ii) the fair market rental value of the Leased Property and all Capital Additions of such Facility, or applicable portion(s) thereof, assuming the same is exposed on the open market at the time of the appraisal and taking into account, among other relevant factors, the income generated from the Leased Property and all Capital Additions of such Facility, or applicable portion(s) thereof, but specifically excluding brokerage commissions and other similar payments by Lessor that do not directly inure to the benefit of lessees. 7 (b)With respect to the Group 2 Facilities and Group 3 Facilities, the higher of the following (including any appropriate periodic escalations therein) determined in accordance with the appraisal procedures set forth in Article XXXIV and this definition: (i) the fair market rental value of the Leased Property and all Capital Additions of such Facility, or applicable portion(s) thereof, based upon the Fair Market Value thereof multiplied by the then current lease rate available in the open market for sale-leaseback transactions of similar facilities, and (ii) the fair market rental value of the Leased Property and all Capital Additions of such Facility, or applicable portion(s) thereof, assuming the same is exposed on the open market at the time of the appraisal and taking into account, among other relevant factors, the income generated from the Leased Property and all Capital Additions of such Facility, or applicable portion(s) thereof, but specifically excluding brokerage commissions and other Lessor payments that do not directly inure to the benefit of lessees. Fair Market Value: With respect to each Facility, the fair market value of the Leased Property and all Capital Additions of such Facility, or applicable portion(s) thereof, determined in accordance with the appraisal procedures set forth in Article XXXIV and this definition. Fair Market Value shall be the higher value obtained by assuming that the Leased Property and all Capital Additions of such Facility is either unencumbered by this Lease or encumbered by this Lease. Fair Market Value shall also be the higher value obtained by valuing the Leased Property and all Capital Additions of such Facility for their highest and best use or as a fully-permitted Facility operated in accordance with the provisions of this Lease. In addition, the following specific matters shall be factored in or out, as appropriate, in determining Fair Market Value: (i)The negative value of (a) the cost of any maintenance or other items of repair or replacement of the Leased Property or any Capital Additions of such Facility reasonably required to restore such Leased Property or Capital Additions to the condition required pursuant to Section 9.1.1 below, (b) any then current or prior licensure or certification violations and/or admissions holds and (c) any other breach or failure of Lessee to perform or observe its obligations hereunder shall not be taken into account; rather, the Leased Property and all Capital Additions of such Facility, and every part thereof, shall be deemed to be in the condition required by this Lease (i.e., good order and repair) and Lessee shall at all times be deemed to have operated such Facility in compliance with and to have performed all obligations of the Lessee under this Lease. (ii)The occupancy level of the applicable Facility shall be deemed to be the greatest of (a) the occupancy level as of the date any appraisal of such Facility is performed in accordance with the provisions of Article XXXIV, (b) the average occupancy level during the Base Period, or (c) the average occupancy level for facilities similar to such Facility in the same general geographic area as of the date any appraisal of such Facility is performed in accordance with the provisions of Article XXXIV. 8 (iii)If the applicable Facility's Primary Intended Use includes a mixed use, then whichever of the following produces the highest positive value shall be taken into account: (a) the resident mix, patient mix, case mix, and/or diagnostic related group or acuity mix, as applicable, as of the date any appraisal of such Facility is performed in accordance with the provisions of Article XXXIV, (b) the average of such mix during the Base Period, or (c) the average of such mix for facilities similar to such Facility in the same general geographic area as of the date any appraisal of such Facility is performed in accordance with the provisions of Article XXXIV. Finally, in determining Fair Market Value in connection with a sale or transfer of the Leased Property and all Capital Additions of any Facility to Lessee pursuant to the terms of this Lease, the positive or negative effect on the value of the Leased Property and all Capital Additions of such Facility attributable to such factors as the interest rate, amortization schedule, maturity date, prepayment penalty and other terms and conditions of any encumbrance placed thereon by Lessor which will not be removed at or prior to the date of such sale or transfer shall be taken into account. Fairfield Facility: That certain Facility located in Fairfield, California. Fixed Term: As defined in Article I. Fixtures: With respect to each Facility, the Fixtures (as defined in Article I) of such Facility. GAAP: Generally accepted accounting principles. Gross Revenues: With respect to each Facility, all revenues received or receivable from or by reason of the operation of such Facility or any other use of the Leased Property of such Facility, Lessee's Personal Property and all Capital Additions, including all revenues received or receivable for the use of or otherwise attributable to units, rooms, beds and other facilities provided, meals served, services performed (including ancillary services), space or facilities subleased or goods sold on or from the Leased Property and all Capital Additions of such Facility; provided, however, that Gross Revenues shall not include: (i)bad debt in accordance with GAAP; (ii)non-operating revenues such as interest income or income from the sale of assets not sold in the ordinary course of business; and (iii) federal, state or local excise taxes and any tax based upon or measured by such revenues, where any such federal, state or local excise tax is added to or made a part of the amount billed to the patient or other recipient of such services or goods, whether included in the billing or stated separately. 9 Gross Revenues for each Lease Year of such Facility shall include all cost report settlement amounts received in or payable during such Lease Year in accordance with GAAP relating to health care accounting, regardless of the year that such settlement amounts are applicable to; provided, however, that to the extent settlement amounts are applicable to years, or portions thereof, prior to the Restatement Date, such settlement amounts shall not be included in Gross Revenues for the Lease Year of such Facility in which such settlement amounts are received or paid. Gross Revenues shall also include the Gross Revenues of any Occupant under a Commercial Occupancy Arrangement, i.e., the Gross Revenues generated from the operations conducted on or from such subleased, licensed or other used or occupied portion of the Leased Property and all Capital Additions of such Facility shall be included directly in the Gross Revenues; provided, however, that the rent received or receivable by Lessee from or under such Commercial Occupancy Arrangement shall be excluded from Gross Revenues for such purpose. Group 1 Facilities: Each of those Facilities identified as a Group 1 Facility on Exhibit C attached hereto. Group 2 Facilities: Each of those Facilities identified as a Group 2 Facility on Exhibit C attached hereto. Group 3 Facilities: Each of those Facilities identified as a Group 3 Facility on Exhibit C attached hereto. Group 3 Facility Contract of Acquisition: The agreement of even date herewith by and between Lessor and Lessee, or Lessee's Affiliate(s), relative to the acquisition by Lessor of the Leased Property of the Group 3 Facilities. Group 3 Facility Escalator: With respect to the Group 3 Facilities for any given Lease Year, an amount equal to the greater of (i) Seventy-Five Percent (75%) the applicable CPI Increase and (ii) Two and Three-Quarters Percent (2.75%). Group 3 Facility Purchase Price: With respect to each Group 3 Facility, the sum of (a) the Minimum Repurchase Price for such Group 3 Facility, plus (b) an amount which, upon the closing, equals an annually compounded return equal to Three Percent (3%) per year on the Allocated Initial Investment for such Group 3 Facility accruing from and after the Restatement Date and any Capital Addition Costs funded by Lessor for such Group 3 Facility accruing from and after the date of funding. Group 3 Facility Put Event Price: With respect to any Group 3 Facility, the sum of (a) the Minimum Repurchase Price for such Group 3 Facility, plus (b) an amount which, upon the closing, equals an annually compounded return equal to the Group 3 Facility Escalator per year on the Allocated Initial Investment for such Group 3 Facility accruing from and after the Restatement Date and any Capital Addition Costs funded by Lessor for such Group 3 Facility accruing from and after the date of funding. Guarantor. Guarantor: Summerville Senior Living, Inc., a Delaware corporation. Guaranty: The Guaranty of Obligations of even date herewith executed by 10 Handling: As defined in Article XXXVII. Hazardous Substances: Collectively, any petroleum, petroleum product or byproduct or any substance, material or waste regulated or listed pursuant to any Environmental Law. HCP: Health Care Property Investors, Inc., a Maryland corporation.
